Opinion filed January 13,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00312-CR
                                                    __________
 
                        RODOLFO
HUMBERTO ROCHA, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 19th District Court
 
                                                        McLennan
County, Texas
 
                                               Trial
Court Cause No. 2009-1584-C1
 

 
                                            M
E M O R A N D U M   O P I N I O N
    
On Court’s Plenary Power
            Rodolfo
Humberto Rocha’s response to our letter of November 16, 2010, arrived the same
date we dismissed his appeal for want of jurisdiction.  In the interest of
justice and pursuant to our plenary power under Tex. R. App. P. 19.1, we will address the issues he raises in
his response.
            Appellant
contends that he is not perfecting an appeal from the February 22, 2010
judgment revoking his community supervision and imposing a sentence of
confinement for ten years but perfecting an appeal from the denial of his Tex. Code Crim. Proc. Ann. art. 11.072
(Vernon 2005) petition for writ of habeas corpus.  However, his notice of
appeal states that he is appealing “from said judgment and imposition of
sentence.”  Moreover, Article 11.072 is not applicable in this situation where
community supervision has been revoked.
            Each
of appellant’s contentions have been considered, and all are overruled.
 
                                                                                    PER
CURIAM
 
January 13, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.